DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 December 2020 was filed after the mailing date of the patent application on 26 March 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 26 March 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding said claims, said claims are unclear because they are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “configuring the beam indication set”.  Here, Applicant only recites that information is received to configure the beam indication set; however, “configuring the beam indication set” is not positively recited.  Regarding Claim 5-6 and Claim 16-17, Examiner respectfully suggests amending Claim 1 to include “configuring the beam indication set”.  However, Applicant may have intended “apply” to be synonymous with “apply” in which case Applicant could amend to clarity the relationship between “apply” and “configure”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “receiving a configuration of a beam indication set; receiving an indication to apply the beam indication set to at least one of: multiple bandwidth parts (BWPs) or multiple component carriers (CCs); and applying the beam indication set to a BWP or CC based on the indication”.
The limitation of receiving a configuration of a beam indication set and receiving an indication to apply the beam indication set to at least one of multiple bandwidth parts (BWPs) or multiple component carriers (CCs), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components.  Than is, other than reciting “a user equipment (UE)” or “at least one processor coupled with a memory”, nothing in either claim element precludes the steps from practically being performed in the mind.  The limitation of applying, as drafted, is a step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Under similar reasoning, other than reciting “a user equipment (UE)” or “at least one processor coupled with a memory”, nothing in either claim element precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, both claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, Claim 1 and Claim 26 recite “a user equipment (UE)” or “at least one processor coupled with a memory” as additional elements respectively.  Here, the user equipment or the processor is recited at a 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed previously, the additional element of a user equipment or a processor respectively to perform receiving and/or applying steps amount to no more than mere instructions to apply the exception using generic computer components and/or generic computer hardware.  Mere instructions to apply an exception using a generic computer component and/or a generic computer hardware cannot provide an inventive concept.  Said claims are therefore not patent eligible.  Examiner respectfully suggests amending the claim to indicate how the claim, as drafted, reduces “signaling overhead for configuring beam indications” (Specification, 26 March 2020).
Claims 13 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “signal a user equipment (UE) to configure the UE with a beam indication set; send the UE an indication to apply the configured beam indication set to at least one of: multiple bandwidth parts (BWPs) or multiple component carriers (CCs); and apply the beam indication set to a BWP or CC based on the indication”.
The limitation of signaling a configuration of a beam indication set and sending an indication to apply the beam indication set to at least one of multiple bandwidth parts (BWPs) or multiple component carriers (CCs), as drafted, is a process that, under its broadest 
This judicial exception is not integrated into a practical application. In particular, Claim 1 and Claim 26 recite “a user equipment (UE)” or “at least one processor coupled with a memory” as additional elements respectively.  Here, the user equipment or the processor is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component or generic hardware.  Accordingly, said additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed previously, the additional element of a user equipment or a processor respectively to perform receiving and/or applying steps amount to no more than mere instructions to apply the exception using generic Specification, 26 March 2020).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 1, 27, 13, 14-15, 2-3, 22-23, and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakishima et al. (US 20200359459 A1; hereinafter referred to as “Kakishima”).
Regarding Claim 26, Kakishima discloses an apparatus for wireless communication, comprising: 
¶30 & ¶104 & Fig. 13, Kakishima discloses a user equipment comprising controller 104 and memory) and configured to: 
receive a configuration of a beam indication set (¶70 & Fig. 7 (S201), Kakishima discloses receiving, by a user equipment (UE) from a next generation node (gNB), one or more transmission configuration (TCI) states via radio resource control (RRC) signaling.  Examiner correlates one or more transmission configuration (TCI) states to “beam indication set”); 
receive an indication to apply the configured beam indication set (¶70 & Fig. 7 (S202), Kakishima discloses receiving, by the UE from the gNB, an activation command for at least one TCI state of TCI states) to at least one of: multiple bandwidth parts (BWPs) or multiple component carriers (CCs) (¶38 & Fig. 7 (S201), Kakishima discloses communicates data over bandwidths generated from at least one component carrier (CC) of multiple CCs); and 
apply the beam indication set to a BWP or CC based on the indication (¶71-74 & Fig. 7 (S203->S205), Kakishima discloses activating, by the UE, the TCI state to a downlink transmission based upon the received activation command).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 26.
Regarding Claim 27, Kakishima discloses an apparatus for wireless communication, comprising: 
at least one processor coupled with a memory (¶28 & ¶97-99 & Fig. 12, Kakishima discloses a base station comprising processor and memory) and configured to: 
signal a user equipment (UE) to configure the UE with a beam indication set (¶70 & Fig. 7 (S201), Kakishima discloses transmitting, to a user equipment (UE) by a next generation node (gNB), one or more transmission configuration (TCI) states via radio resource control (RRC) signaling.  Examiner correlates one or more transmission configuration (TCI) states to “beam indication set”); 
send the UE an indication to apply the configured beam indication set (¶70 & Fig. 7 (S202), Kakishima discloses transmitting, to the UE by the gNB, an activation command for at least one TCI state of TCI states) to at least one of: multiple bandwidth parts (BWPs) or multiple component carriers (CCs) (¶38 & Fig. 7 (S201), Kakishima discloses communicates data over bandwidths generated from at least one component carrier (CC) of multiple CCs); and 
apply the beam indication set to a BWP or CC based on the indication (¶71-74 & Fig. 7 (S203->S205), Kakishima discloses activating, by the UE, the TCI state to a downlink transmission).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 27.
Regarding Claim 14, Kakishima discloses the method of claim 13.
Kakishima further discloses the beam indication set comprises at least one of: a transmission configuration indication (TCI) state set (¶70 & Fig. 7 (S201), Kakishima discloses receiving, by a user equipment (UE) from a next generation node (gNB), one or more transmission configuration (TCI) states via radio resource control (RRC) signaling), a spatial relation set, a set of candidate beam indications for activation, or a set of activated beam indications ready for communications.
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 14.
Regarding Claim 15, Kakishima discloses the method of claim 13.

radio resource control (RRC) signaling (¶70 & Fig. 7 (S201), Kakishima discloses receiving, by a user equipment (UE) from a next generation node (gNB), one or more transmission configuration (TCI) states via radio resource control (RRC) signaling) or 
a medium access control control element (MAC-CE).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 15.
Regarding Claim 22, Kakishima discloses the method of claim 13.
Kakishima further discloses sending the UE downlink control information (DCI) scheduling one or more transmissions and indicating one or more beam indications from the beam indication set (¶70 & Fig. 7 (S201), Kakishima discloses sending/transmitting downlink control information (DCI) indicating a predetermined TCI state for a PDSCH reception).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 22.
Regarding Claim 23, Kakishima discloses the method of claim 22.
Kakishima further discloses the beam indication set comprises a transmission configuration indication (TCI) state set (¶70 & Fig. 7 (S201), Kakishima discloses one or more transmission configuration (TCI) states); 
the one or more transmissions comprises one or more physical downlink shared channel (PDSCH) transmissions (¶70 & Fig. 7 (S201), Kakishima discloses receiving downlink control information (DCI) indicating a predetermined TCI state for a physical downlink shared channel (PDSCH) reception); and 
¶70 & Fig. 7 (S201), Kakishima discloses receiving downlink control information (DCI) indicating a predetermined TCI state for a PDSCH reception).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima in view of Park et al. (US 20200267571 A1; hereinafter referred to as “Park”).
Regarding Claim 16, Kakishima discloses the method of claim 13.
However, Kakishima does not explicitly discloses the indication to apply the configured beam indication set to multiple BWPs or CCs comprises an indication of the multiple BWPs or CCs.
Park teaches the indication to apply the configured beam indication set to multiple BWPs or CCs comprises an indication of the multiple BWPs or CCs (¶412, Park discloses applying beam indication information to component carriers (CCs)).
It would have been obvious to one having ordinary skill in the art by modifying Kakishima by requiring that the indication to apply the configured beam indication set to multiple BWPs or CCs comprises an indication of the multiple BWPs or CCs as taught by Park because beam switching is improved by enhancing the flexibility of beam switching (Park, Abstract).
Regarding Claim 17, Kakishima discloses the method of claim 13.
However, Kakishima does not explicitly discloses a reference signal in a beam indication of the configured beam indication set is associated with an unspecified or floating BWP identifier (ID) or CC ID.
Park teaches a reference signal in a beam indication of the configured beam indication set is associated with an unspecified or floating BWP identifier (ID) or CC ID (¶412, Park discloses that the reference signal (RS) of beam indication information is associated to component carriers (CCs)).
It would have been obvious to one having ordinary skill in the art by modifying Kakishima by requiring that a reference signal in a beam indication of the configured beam indication set is associated with an unspecified or floating BWP identifier (ID) or CC ID as taught by Park because beam switching is improved by enhancing the flexibility of beam switching (Park, Abstract).
Regarding Claim 18, Kakishima in view of Park discloses the method of claim 17.
Park further discloses the reference signal is located in at least one of: the BWP or CC to which the configured beam indication set is applied (¶412, Park discloses that the reference signal (RS) of beam indication information is associated to component carriers (CCs)).
It would have been obvious to one having ordinary skill in the art by modifying Kakishima in view of Park by requiring that a reference signal in a beam indication of the configured beam indication set is associated with an unspecified or floating BWP identifier (ID) or CC ID as taught by Park because beam switching is improved by enhancing the flexibility of beam switching (Park, Abstract).
Regarding Claim 19, Kakishima discloses the method of claim 13.
However, Kakishima does not explicitly disclose the multiple BWPs and CCs comprise quasi co-located BWPs and CCs.
Park teaches the multiple BWPs and CCs comprise quasi co-located BWPs (¶457 & Fig. 15(S1530), Park discloses reception of data on the PDSCH associated with a beam is based on one or more QCL indications).
Park, Abstract).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 16.
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 17.
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 18.
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 19.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima in view of Park in further view of Liou et al. (US 20190230545 A1; hereinafter referred to as “Liou”).
Regarding Claim 20, Kakishima in view of Park discloses the method of claim 19.
However, Kakishima in view of Park does not explicitly disclose the quasi co-located BWPs and CCs share a same analog beam.
Park teaches the quasi co-located BWPs and CCs share a same analog beam (¶469, Liou discloses the QCL'd CCs share a set of preferred analog beams).
It would have been obvious to one having ordinary skill in the art by modifying Kakishima by requiring that the quasi co-located BWPs and CCs share a same analog beam as taught by Liou because analog beamforming could avoid the complexity and heat problem of digital beamforming (Liou, ¶52).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 20.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474